COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


BRIAN R. KEITH, SOMETIMES KNOWN AS
 RICHARD BRIAN KEITH
                                                                     MEMORANDUM OPINION*
v.        Record No. 0981-07-3                                           PER CURIAM
                                                                        OCTOBER 2, 2007
ROANOKE CITY DEPARTMENT
 OF SOCIAL SERVICES


                      FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                   Jonathan M. Apgar, Judge

                    (Melvin L. Hill; Ware & Hill, L.L.P., on brief), for appellant.
                    Appellant submitting on brief.

                    (William M. Hackworth, City Attorney; Heather P. Ferguson,
                    Assistant City Attorney; L. Brad Braford, Guardian ad litem for the
                    minor children, on brief), for appellee. Appellee and Guardian ad
                    litem submitting on brief.


          On April 13, 2007, the trial court entered an order terminating the parental rights of Richard

Brian Keith (appellant) to his daughters, S.K. and D.K. The trial court found clear and convincing

evidence proved the circumstances required for termination pursuant to Code § 16.1-283(C)(1) and

(2). On appeal, appellant challenges the proof of conditions necessary for termination pursuant to

Code § 16.1-283(C)(2). Appellant also contends the evidence was insufficient to prove the

circumstances required for termination pursuant to Code § 16.1-283(B). Finding no error, we

affirm.

          “[C]lear and convincing evidence that the termination [of residual parental rights] is in

the child’s best interests is a requirement in common to termination of parental rights under Code


          *
              Pursuant to Code § 17.1-413, this opinion is not designated for publication.
§ 16.1-283(B) [or] (C) . . . .” Fields v. Dinwiddie County Dep’t of Soc. Servs., 46 Va. App. 1, 8

n.5, 614 S.E.2d 656, 659 n.5 (2005). While the best interests of the child is “the paramount

consideration of a trial court” in a termination proceeding, Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991), terminations under Code

§ 16.1-283(B) and the subsections of Code § 16.1-283(C) provide distinct, “individual bases

upon which a petitioner may seek to terminate residual parental rights,” City of Newport News v.

Winslow, 40 Va. App. 556, 563, 580 S.E.2d 463, 466 (2003).

       Pursuant to Code § 16.1-283(C)(1), a parent’s residual parental rights of a child placed in

foster care may be terminated if the court finds that

               [t]he parent [has] . . . , without good cause, failed to maintain
               continuing contact with and to provide or substantially plan for the
               future of the child for a period of six months after the child’s
               placement in foster care notwithstanding the reasonable and
               appropriate efforts of social, medical, mental health or other
               rehabilitative agencies to communicate with the parent . . . and to
               strengthen the parent-child relationship.

Termination pursuant to Code § 16.1-283(C)(2) requires proof that the parent, “without good

cause, ha[s] been unwilling or unable within a reasonable period of time not to exceed twelve

months from the date the child was placed in foster care to remedy substantially the conditions

which led to or required continuation of the child’s foster care placement,” notwithstanding

reasonable and appropriate efforts of services agencies.

       In Fields, 46 Va. App. at 3, 614 S.E.2d at 657, a parent appealed to this Court from the

trial court’s decision to terminate her parental rights pursuant to Code § 16.1-283(C)(2) and

Code § 16.1-283(E)(i). On appeal, she contended the evidence did not support the termination

under Code § 16.1-283(C)(2), but she did not challenge the sufficiency of the evidence to sustain

the termination pursuant to Code § 16.1-283(E)(i). This Court found that, in light of the

unchallenged termination pursuant to Code § 16.1-283(E)(i), it was not required to consider the


                                                -2-
sufficiency of the evidence to support the termination under Code § 16.1-283(C)(2). Fields, 46

Va. App. at 8, 614 S.E.2d at 659.

       Likewise, appellant contends the evidence was insufficient to support the terminations

pursuant to Code § 16.1-283(C)(2), but does not challenge the terminations pursuant to Code

§ 16.1-283(C)(1). Appellant’s failure to challenge the terminations under Code § 16.1-283(C)(1)

renders moot his claim regarding the terminations under Code § 16.1-283(C)(2), and we need not

consider it.1 Accordingly, the trial court’s decisions are affirmed.

                                                                                    Affirmed.




       1
         In addition, because the trial court did not terminate appellant’s parental rights pursuant
to Code § 16.1-283(B), we need not consider whether the evidence was sufficient to support such
a termination.
                                                 -3-